Dismissed and Opinion Filed July 21, 2015




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-15-00377-CV

   CSI CONSTRUCTION SERVICES, INC. AND RON PARR, INDIVIDUALLY AND
              D/B/A R & R REMODELING SERVICES, Appellants

                                              V.

                            JACQUELINE M. REYES, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Collin County, Texas
                          Trial Court Cause No. 003-00649-2013

                            MEMORANDUM OPINION
                      Before Justices Francis, Lang-Miers, and Whitehill
                                 Opinion by Justice Whitehill

       Pursuant to Texas Rule of Appellate Procedure 42.1(a)(1), appellants have filed a motion

to dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1). We grant the motion and dismiss the

appeal. See id.




150377F.P05                                        /Bill Whitehill/
                                                   BILL WHITEHILL
                                                   JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

CSI CONSTRUCTION SERVICES, INC.                    On Appeal from the County Court at Law
AND RON PARR, INDIVIDUALLY AND                     No. 3, Collin County, Texas
D/B/A R & R REMODELING SERVICES,                   Trial Court Cause No. 003-00649-2013.
Appellant                                          Opinion delivered by Justice Whitehill.
                                                   Justices Francis and Lang-Miers
No. 05-15-00377-CV        V.                       participating.

JACQUELINE M. REYES, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Jacqueline M. Reyes recover her costs, if any, of this appeal from
appellants CSI Construction Services, Inc. and Ron Parr, Individually and d/b/a R & R
Remodeling Services.


Judgment entered July 21, 2015.




                                             –2–